       Case 1:20-cv-00160 Document 101 Filed on 09/15/21 in TXSD Page 1 of 2
                                                                                                        United States District Court
                                                                                                           Southern District of Texas

                                                                                                              ENTERED
                                     UNITED STATES DISTRICT COURT                                         September 15, 2021
                                      SOUTHERN DISTRICT OF TEXAS                                           Nathan Ochsner, Clerk
                                         BROWNSVILLE DIVISION

MARTIN GASCA & JOSE SALVADOR                                §
FLORES, JR.,                                                §
                                                            §
         Plaintiffs,                                        §
                                                            §
VS.                                                         §    CIVIL ACTION NO. 1:20-CV-160
                                                            §
OMAR LUCIO, et al.,                                         §
                                                            §
         Defendants.

                   ORDER ADOPTING REPORT AND RECOMMENDATION

         In this consolidated action, Plaintiffs Martin Gasca and Jose Salvador Flores, Jr. brought

suit after allegedly contracting COVID-19 while incarcerated at the Carrizales-Rucker Detention

Center in Olmito, Texas. (Order, Doc. 94, 1) Gasca and Flores sued thirteen defendants, who, in

four motions, move to dismiss the Plaintiffs’ causes of action. (Motion by Def. Lucio, et al. (Gasca

Case), Doc. 10; Motion by Dr. Almeida (Gasca Case), Doc. 13; Motion by Dr. Almeida (Flores

Case), Doc. 41; Motion by Def. Lucio, et al. (Flores Case), Doc. 78)

         A United States Magistrate Judge recommends that each of the Defendants’ motions be

granted and that Plaintiffs’ causes of action be dismissed. (R&R, Doc. 94) Gasca and Flores filed

timely objections to the Report and Recommendation. (Gasca Objs., Doc. 99; Flores Objs.,1 Doc.

100)

         The Court has conducted a de novo review of each Plaintiff’s Complaint, the briefing of the

parties, the record in this case, and the applicable law. In their respective objections, Gasca and

Flores largely present arguments that the Magistrate Judge considered, and the Report and

Recommendation resolves those arguments adequately and correctly.




1Flores entitled his filing a “Rule 60(b) Motion.” But that rule is inapplicable as no final judgment or order exists. The
Court treats the filing as objections to the Report and Recommendation.
1/2
      Case 1:20-cv-00160 Document 101 Filed on 09/15/21 in TXSD Page 2 of 2



       The Court overrules the objections that Gasca and Flores filed, and ADOPTS the Report

and Recommendation (Doc. 94). As a result, it is:

       ORDERED that Defendants’ Rule 12(b)(1) and 12(b)(6) Motion to Dismiss Plaintiff’s

Complaint with Authority in Support and In the Alternative Rule 12(e) Motion for a More Definite

Statement (Doc. 10) is GRANTED;

       ORDERED that Defendant Dr. Alberto Almeida’s Rule 12(b)(1) and 12(b)(6) Motion to

Dismiss Plaintiff’s Complaint with Authority in Support and In the Alternative Rule 12(e) Motion

for a More Definite Statement (Doc. 13) is GRANTED;

       ORDERED that Defendant Alberto Almeida’s Rule 12(b)(1) and 12(b)(6) Motion to

Dismiss Plaintiff Jose Salvador Flores, Jr.’s Complaint with Authority in Support and/or In the

Alternative Rule 12(e) Motion for a More Definite Statement (Doc. 41) is GRANTED;

       ORDERED that Defendants’ Rule 12(b)(1) and 12(b)(6) Motion to Dismiss Plaintiff’s

Complaint with Authority in Support (Doc. 78) is GRANTED;

       ORDERED that all causes of action by Plaintiff Martin Gasca are DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief can be granted; and

       ORDERED that all causes of action by Plaintiff Jose Salvador Flores, Jr. are

DISMISSED WITH PREJUDICE for failure to state a claim upon which relief can be granted.

       Each party shall bear its own attorneys’ fees and costs.

       The Clerk of Court is directed to close this matter.

       Signed on September 15, 2021.


                                                     ____________________________
                                                     Fernando Rodriguez, Jr.
                                                     United States District Judge




2/2
